Citation Nr: 0009813	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-46 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for postoperative thyroid 
cancer with a history of metastasis to the neck and traumatic 
neuroma, currently rated as 30 percent disabling.  

Entitlement to an increased rating for scars of the neck with 
numbness, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1975.  

This appeal has been taken to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

The case was remanded by the Board in October 1998 for 
further evidentiary and procedural development.  The purposes 
of the remand have been met.  

The RO denied the veterans claim of entitlement to secondary 
service connection for erectile dysfunction in November 1999; 
a Notice of Disagreement has not yet been received.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Postoperative thyroid cancer with a history of metastasis 
to the neck and traumatic neuroma has not recurred on 
metastasized and is not manifested by severe hypothyroidism, 
with symptoms such as muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, and depression), bradycardia (less than 60 beats per 
minute), or sleepiness and decreased levels of circulating 
thyroid hormones (T4 and/or T3, by specific assays). Nor is 
it manifested by muscular weakness, mental disturbance, and 
weight gain.  The veteran has been constipated and has not 
manifested myxedema.  

3.  The surgical scarring from thyroidectomy for thyroid 
cancer and excision of a neuroma is shown to be manifested by 
no more than painful and tender scarring on objective 
demonstration, or moderate disfigurement.  

4.  The veteran's residuals of thyroidectomy and neuroma 
excision moderately disabling injury (by surgical wound) to 
the sternocleidomastoid muscle.  


CONCLUSIONSOF LAW

1.  A rating in excess of 30 percent for postoperative 
thyroid cancer with a history of metastasis to the neck and 
traumatic neuroma is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 
4.7, 4.14, 4.119, Diagnostic Codes 7903, 7914 (1999); 
38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  

2.  A rating in excess of 10 percent for postsurgical 
scarring of the neck is not warranted.   38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 7800 (1999).  

3.  A rating of 10 percent is warranted for injury to the 
sternocleidomastoid muscle.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5322 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was hospitalized by VA in December 1976 and 
January 1977 with a history of a right neck mass for 
approximately three years.  He underwent excision of the 
mass, which was determined to be metastatic papillary 
carcinoma of the thyroid.  He underwent total thyroidectomy 
with functional neck dissection without complication except 
for transient hypocalcemia.  At discharge, he was noted to 
have a right superior laryngeal nerve paresis.  The final 
diagnosis was papillary carcinoma of the thyroid, metastatic 
to the neck.  

The veteran was hospitalized by VA in May 1979 for 
radioactive iodine (I-131) treatment relative to residuals of 
a thyroidectomy for adenocarcinoma.  He had received 3 prior 
I-131 treatments.  The final diagnoses included 
adenocarcinoma of the thyroid gland, status post 
thyroidectomy, status post four doses of I-131, peripheral 
neuropathy, hypothyroidism, and right shoulder dysesthesias 
secondary to neck surgery.  

VA outpatient treatment records indicate, in June 1995, that 
the veteran complained of easy bruising.  In August 1995 he 
was noted to have a possible right neck mass that was non-
tender and not freely mobile.  In October 1995, physical 
examination revealed no hoarseness or dyspnea but 
questionable dysphagia.  No thyroid tissue was palpable and 
the right neck scar was well healed.  There was a 1 by .5 
centimeter soft mobile mass of the right neck.  This possibly 
was a palpable node.  A thyroid scan in November 1995 
revealed no evidence of thyroid tissue.  In December 1995, a 
computerized tomogram of the neck revealed a 3 by 2 
centimeter mobile firm mass over the right 
sternocleidomastoid muscle.  It was decided to perform an 
excisional biopsy versus a right modified neck dissection.  

The veteran was hospitalized by VA on December 10, 1995, for 
surgery on the right neck mass.  An excisional biopsy of the 
right neck mass was undertaken.  The mass was described as 3 
by 2 centimeters over the right sternocleidomastoid muscle 
with anterior lymphadenopathy on the right and with a well-
healed thyroidectomy incision.  It was attached to the spinal 
accessory nerve and deep to the sternocleidomastoid muscle.  
Some trapezius atrophy was noted.  Right neck neuroma was the 
final diagnosis.  In January 1996, the veteran was having 
pain and tenderness where the neuroma was removed.  In 
February 1996, there was an impression of benign neuroma 
resected, and a need for more Synthroid.  

On a VA examination for scars in May 1996, the veteran 
complained of difficulty shaving and a feeling of bugs in his 
neck.  A scar mass was visible on the neck and there was 
numbness over the right side of the neck in the distribution 
of the greater auricular nerve.  There was no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, vascular supply, ulceration, tenderness, pain, or 
limitation of function of the part affected.  There were 
minimal cosmetic effects.  The diagnosis was status post 
treatment for thyroid cancer with 2 well healed scars and 
numbness of the right neck.  

On a VA examination for thyroid function in May 1996, the 
veteran complained of numbness of the right neck and shoulder 
since his thyroid surgery in 1977.  The mental assessment 
appeared to be within normal limits.  Mild muscular weakness 
was found with a total feeling of fatigue.  Weight reportedly 
fluctuated.  There was no thyroid enlargement since its 
removal.  T4 was elevated at 2.96 with the reference range of 
.71 to 1.85 given.  T3 was normal at 144.  TSH was described 
as <0.08, and termed low.  Thyroid disease was noted as in 
remission.  Continuous medication, Synthroid, was required.  
Diagnostic and clinical tests revealed no evidence of 
residual thyroid gland and no evidence of metastases.  All 
specified laboratory values (other than T4 and TSH recorded 
above) were termed within normal limits.  The diagnoses were 
status post thyroidectomy secondary to cancer without 
metastases and hypothyroidism.  

VA outpatient treatment records later in May 1996 show that 
the veteran had complaints of paresthesias (burning) in the 
left neck.  There were no palpable lesions of the neck.  On 
re-examination, a 2 by 2 centimeter lump was shown on the 
left side of the thyroid bed.  The surgery scar was noted.  
In August 1996, the veteran was noted to have a very tender 
carotid bulb on the left.  Left neck paresthesias probably 
related to a sensitive carotid bulb was assessed.  He also 
had symptoms of nervousness, cold intolerance, tremor, and 
chronic diarrhea.  His diarrhea symptoms were diagnosed as 
functional bowel syndrome in April 1997.  

On a VA examination to evaluate hypothyroidism in June 1997, 
history was recorded of cervical node removal in 1996 
followed by soft tissue pain.  The veteran complained of 
extensive constant neck pain, constant tiredness, and 
inability to sleep.  There was full range of motion of the 
neck with increased tenderness with lateral bending on the 
right side.  Fatigue since the thyroidectomy was reported.  
There was no history of nervousness, cardiovascular or 
gastrointestinal symptoms recorded.  Free thyroxine level 
(FT4E) was at 1.8 with a reference range of .71 to 1.85.  
Thyroid-stimulating hormone (TSH) was at 0.24 with a 
reference range of .32 to 5.0).  Continuous Motrin and 
Synthroid were required.  The veteran had not had myxedema.  
The diagnoses were low TSH level, history of cancer of the 
thyroid with thyroidectomy, and a normal physical 
examination.  

Clinical records from Lakeside Medical Group show, in 
February 1998, that the veteran was treated for acute 
bronchitis and chronic obstructive pulmonary disease (COPD) 
and was a chronic smoker.  By April 1998, COPD was termed 
severe.  

April 1998 VA outpatient treatment records show that the 
veteran had had shortness of breath and decreased exercise 
tolerance for six months and pulmonary function studies had 
shown severe COPD.  He had smoked 2-3 packs of cigarettes a 
day for 30 years and had worked with chemical dyes for 14 
years.  His heart rate was 74.  He was described as slightly 
dyspneic.  Neck scarring was well healed.  The assessment was 
history of COPD, history of thyroidectomy secondary to 
cancer, smoking cessation, and neck pain secondary to 
thyroidectomy for which he was taking Motrin.  The veteran's 
heart rate in May 1998 was noted to be 85.  There was a firm 
2 by 2 centimeter mass in the right lateral aspect of the 
thyroid cartilage versus the cartilage itself and small soft 
multiple nodes posterior to this firmness.  Chest X-ray 
showed hyperinflated lungs, a right lower lobe 1 by 1 
centimeter peripheral mass (possibly a granuloma) and 
multiple small bilateral lobe nodules.  There were decreased 
breath sounds.  The assessment included history of thyroid 
cancer; an endocrinology consultation was recommended for 
follow-up.  

VA outpatient treatment records of June 1998 indicate COPD 
with a heavy smoking history.  The veteran reportedly had 
been able to moderately exert himself without problems until 
6 months previously.  He had had progressive dyspnea on 
exertion and occasional productive cough for 6 months.  He 
was advised to quit smoking.  In July 1998, the veteran 
reportedly had had no symptoms of hyper- or hypothyroidism.  
T4 supplement had been reduced in the previous year.  There 
was firm bulk tissue around the right cervical area with no 
discreet lymph node or mass felt.  In August 1998, prominent 
thyroid cartilage bilaterally without focal nodules was 
shown.  Thyroglobulin reportedly was <1.0 and he was 
asymptomatic without evidence to suggest recurrent thyroid 
cancer.  In November 1998, there were dryness of the mucous 
membranes without oral masses and a hard, immobile mass in 
the right thyroid area.  

A VA fee basis internal medicine and endocrinology 
consultation in March 1999 showed that the veteran had 
exertional dyspnea, coughing all the time, wheezing at night, 
insomnia, tired feelings all the time, and nervous feelings.  
He reportedly had been told that he had lung cancer but the 
diagnosis was apparently reached only by a sputum test.  He 
was advised to discontinue smoking but was unable to quit his 
2 1/2 pack-a-day habit.  It was noted that his weight had 
been fairly stable for the previous two years.  He reportedly 
had chest pains, which were not related to exertion, and 
which were partly associated with coughing.  He reportedly 
had no appetite.  He believed that aircraft chemical work had 
ruined his lungs.  He took Synthroid daily, and Motrin, 800 
milligrams three or four times a day for neck pain, which had 
been present since the second operation for the neuroma, and 
Theophylline three times a day.  It was noted that a November 
1995 total body radioactive scan revealed no evidence of 
residual thyroid tissue and no metastases from thyroid 
cancer.  There was no documentation of evidence of lung 
cancer on chest X-ray and there had not been any 
bronchoscopies, biopsies, CT scan of the chest or radioactive 
iodine uptake since 1995.  

The physical examination revealed that the veteran was 5 
feet, 9 inches tall and weighed 136 1/2 pounds.  He was 
described as alert, responsive, and well-oriented, in no 
acute distress.  Blood pressure was 160/78.  The neck 
revealed thyroidectomy and neuroma excision scars, one above 
the other, and the right carotid bulb was prominent.  There 
was no other lymphadenopathy or thyroid tissue palpable, and 
no bruits present.  The scar was described as not deforming.  
The neck was supple with normal good range of motion, with no 
other limitations or tenderness present.  The heart had 
regular rate and rhythm without any murmurs.  Examination of 
the lungs revealed decreased breath sounds with coarse 
rhonchi on expiration.  There were normal deep tendon 
reflexes with no pain or vibratory sense deficit in the 
extremities, no cranial nerve deficit and no pathological 
reflexes.  The diagnostic impressions included status post 
total thyroidectomy, with radioactive iodine 



therapy times 4, for papillary carcinoma of the thyroid, 
presently on suppressive therapy; chronic obstructive lung 
disease in a chronic smoker, with chronic bronchitis; and 
status post excision of right neck neuroma with associated 
paresthesia symptoms, but no evidence of neurologic deficits.  

The examiner noted that the veteran had had total 
thyroidectomy and radioactive therapy, and was on suppressive 
therapy with thyroid replacement, without any evidence of 
metastases noted.  The condition reportedly should remain 
stable and not be reactivated.  It was noted that his 
symptoms of exertional dyspnea, cough, expectoration, and 
fatigue were more consistent with COPD or other pulmonary 
pathology, and not related to thyroid function since his 
replacement seemed to be adequate.  Laboratory results 
revealed a normal complete blood count (CBC), T4 of 9.8, TSH 
of 3.3, all termed within normal limits and adequate thyroid 
replacement.  Fatigability was considered as being mainly 
associated with shortness of breath on exertion.  Mental 
sluggishness/disturbance, muscular weakness, weight gain, 
cold intolerance, cardiovascular involvement, bradycardia, 
decreased levels of circulating thyroid hormones, slow return 
of reflexes, and sleepiness resulting from postoperative 
thyroid cancer, respectively, were shown to be absent.  

A VA fee basis neurologic examination was conducted in March 
1999.  The veteran's complaints of occasional neck pain on 
quick movements and in cold weather were noted.  Neck pain 
reportedly was present on a daily basis and could become 
constant.  He complained of dysesthesia over the skin of the 
neck on the right, like bugs crawling, and dysphagia.  He 
felt that his memory was "ok."  He wore glasses but denied 
any change in his vision.  He did not report any hearing 
impairment.  There were no complaints of diplopia or 
dysarthria.  He denied any upper extremity weakness or distal 
limb incoordination.  There were no complaints of lower 
extremity weakness or paresthesias.  He walked without the 
use of assistive devices.  He stated that he had undergone 
previous bilateral shoulder surgeries.  The diagnosis of COPD 
was noted.  There were no cardiovascular complaints of chest 
pain, palpitations, or syncope.  There were no 
gastrointestinal complaints.  

The cervical spine examination showed a well-healed and non-
erythematous, 12 centimeter to 14 centimeter scar extending 
from the angle of the mandible on the right to the superior 
border of the sternocleidomastoid.  There was an 8 centimeter 
surgical scar extending from the base of the posterior to the 
base of the anterior sternocleidomastoid.  There appeared to 
be absent frank muscle tissue in the superior aspect of the 
anterior sternocleidomastoid measuring about 3 by 4 
centimeters.  Strength of the left and right 
sterncleidomastoids appeared intact.  There was palpable 
tenderness, especially over the anterior sternocleidomastoid 
muscle.  There was no paracervical muscle spasm or posterior 
tenderness.  Cervical flexion was to 65 degrees, extension to 
50 degrees, lateral flexion to 40 degrees, bilaterally, right 
rotation to 70 degrees and left rotation to 75 degrees.  All 
ranges of motion were termed normal except for rotation, 
normal being 80 degrees.  Range of motion was limited by pain 
and not by weakness, fatigue or incoordination.  There was 
muscle impairment due to muscle atrophy with no loss of 
muscle strength or muscle spasm.  

Mental status and speech showed no abnormalities.  The 
cranial nerves were normal as manifested by the function of 
the pupils, discs, eye movements, visual fields, facial 
symmetry, facial sensation, hearing, uvula, tongue and gag 
reflex.  Coordination as manifested by rapid alternating 
movements of the extremities, finger-nose-finger and heel-
shin testing revealed no dysmetria, transverse tremor or 
other abnormality.  There was normal muscle tone in the upper 
and lower extremities.  No fasciculation or atrophy was 
noted.  Upper and lower extremity strength was 5/5 and 
symmetrical.  He reported a subjective loss of sensation to 
soft touch over the lateral aspect of the neck extending from 
the angle of the mandible anteriorly to the superior border 
of the sternocleidomastoid, and from the base of the 
posterior to the anterior sternocleidomastoid.  Reflexes of 
the upper and lower extremities were 2/4 and symmetrical.  
The toes were down-going, bilaterally.  The impressions were 
status post thyroidectomy for papillary thyroid carcinoma, 
status post excision of neuroma of the neck and status post 
removal of a 2 by 3 centimeter 



mass related to the thyroidectomy.  The examiner commented 
that the veteran's subjective neurologic complaints included 
constant dysesthesias over the right side of the neck, a 
sensation of bugs crawling and daily pain exacerbated with 
quick movements and cold weather.  The objective findings 
included surgical scars as described, an arc of dysesthesias 
over the right side of the neck and some loss of superior and 
anterior sternocleidomastoid muscle with preservation of 
strength.  The examiner felt that the veteran's complaints 
were related to damage of the cutaneous nerves sustained from 
his first and third surgeries. His subjective complaints of 
pain were likely secondary to local soft tissue factors.  
There was frank loss of some neck musculature related to the 
prior surgeries.  He was advised to avoid cold weather 
because it was felt that this was a legitimate precipitator 
of his symptoms.  He could occasionally but not frequently or 
continuously twist and turn his neck.  There were no 
cognitive limitations.  He was felt to have full use of both 
upper extremities for performing any activities that he 
desired.  It was noted that he certainly might have further 
functional limitations on a non-neurological basis related to 
his thyroid cancer and subsequent treatments.  

On a VA fee basis hematology/oncology examination in March 
1999, the examiner stated that extensive records were 
reviewed.  It was indicated that the last chest X-ray of the 
veteran was in February 1998 and showed findings compatible 
with COPD, old granulomatous disease, and no evidence of 
cancer.  There was no evidence of a claimed later chest X-ray 
showing metastatic cancer in the lung, and none was 
forthcoming from efforts to obtain it.  The veteran 
complained of constant neck pain, chronic fatigue, cold 
intolerance, insomnia, exertional dyspnea with the inability 
to use stairs, constant shortness of breath, constant dry 
hacking cough with occasional purulent expectoration and some 
episodes of hemoptysis, watery diarrhea, weight loss, and 
chronic impotence.  Shortness of breath and COPD were 
attributed to cigarette smoking, which was down from 3 packs 
to 1 pack of cigarettes a day.  A system review revealed 
fatigue, weight loss, lethargy, anorexia, shortness of 
breath, intermittent chest pain, diarrhea, depression, sleep 
problems, headaches, and tingling/numbness of the feet.  




On physical examination the veteran was noted to have a 
wasted appearance.  He was 5 feet, 9 inches tall and weighed 
134 pounds.  Blood pressure was 140/80.  He did not appear to 
be in acute distress and did not appear to be dyspneic while 
being interviewed or examined.  The head, ears, nose, throat 
were normal.  There was a well-healed surgical scar on the 
right side of the neck.  The examiner could not feel any 
palpable mass or the thyroid gland.  The neck showed full 
range of motion.  There was no lymphadenopathy or 
gynecomastia.  The lungs were clear to auscultation and 
percussion.  There was a soft systolic murmur with no ectopy, 
gallops or friction rubs.  The liver and spleen were not 
enlarged and no localized tenderness was elicited.  The spine 
and extremities revealed no localized tenderness, deformity, 
clubbing, cyanosis, or peripheral edema.  The neurological 
examination revealed normal return of deep tendon reflexes 
and no neurological deficit.  

The examiner discussed additional records, noting that a 
November 1995 CT scan of the neck showed a 3 by 2 centimeter 
well circumscribed mass in the anterior triangle in the left 
side of the neck which was felt to be adenopathy, and 
possibly focal metastasis.  It was also noted that a later 
nuclear medical study revealed no uptake of the tracer to 
suggest metastatic thyroid disease.  There was no evidence of 
metastases and total absence of thyroid gland activity and it 
had been concluded that this mass represented a part of the 
cricothyroid cartilage.  The last reported chest X-ray in 
June 1996 was noted to have revealed no active disease, old 
granulomatous lesions and no evidence of metastases.  A 
purified protein derivative (of tuberculin) (PPD) skin test 
in June 1998 was negative and pulmonary function tests were 
normal.  

The April 1999 examiner also noted that a September 1998 
thyroid scan revealed no evidence of malignancy and that 
thyroid function tests had been essentially normal.  A 
carcinoembryonic antigen was slightly elevated at 8.1, which 
was of questionable significance considering that he was a 
smoker.  A thyroglobulin test, repeat TSH testing, and 
creatinine values were all within the normal range.  A 
computerized 



tomogram of the chest in April 1999 showed normal pulmonary 
parenchyma, no masses or areas of consolidation, normal 
vascular pattern, and no pleural effusions.  Atherosclerotic 
calcifications were seen involving the thoracic aorta.  The 
heart size was within normal limits.  No mediastinal 
adenopathy or other mass lesions were identified.  The upper 
abdominal organs appeared normal.  The impression was 
atherosclerotic calcifications involving the thoracic aorta 
in an otherwise negative study.  The final diagnostic 
impressions were metastatic papillary carcinoma of the 
thyroid with multiple lymph node metastases adequately 
treated with radioiodine therapy in 1977 after total 
thyroidectomy and total neck dissection, normal thyroglobulin 
study virtually ruling out recurrent or metastatic thyroid 
carcinoma, normal CT scan of the chest virtually ruling out 
de novo lung cancer, status post thyroidectomy with apparent 
adequate thyroid replacement therapy (euthyroid), probably 
COPD/chronic bronchitis which explained some of the veteran 
respiratory symptoms, and persistent addiction to nicotine.  
The examiner could not find any evidence of recurrent thyroid 
cancer or any neoplasia of the lungs, primary or metastatic, 
even though prolonged residuals of radioiodine therapy and 
progressive symptoms of cigarette smoking-related COPD were 
quite likely.  It appeared that most of the veteran's severe 
disability was related to COPD, which was most likely related 
to smoking, to which I-131 therapy in 1977 and 1978 may have 
contributed to an unknown extent.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain 


the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Under the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991), when the regulations concerning entitlement 
to a higher rating undergo a substantive change during the 
course of an appeal, the veteran is entitled to resolution of 
his claim under the criteria which is to his advantage.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 



of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45.  
Those provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.  Evaluation includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.56.  

In pertinent part, 38 C.F.R. § 4.55 (1996, 1999) provides 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions .  

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997. 62 Fed.Reg. No. 106, 30235-30240 
(June 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.  

Prior to June 6, 1996, a 30 percent disability evaluation 
required moderately severe hypothyroidism with sluggish 
mentality and other indications of myxedema, and decreased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assays).  A 60 percent disability evaluation 
required severe hypothyroidism, with symptoms under 
"pronounced" somewhat less marked, and decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays).  Pronounced hypothyroidism with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes warranted a 100 
percent disability evaluation.  38 C.F.R. § 4.119, Code 7903.  

Effective June 6, 1996, the rating criteria for 
hypothyroidism were revised.  The current criteria provide 
that hypothyroidism manifested by fatigability, constipation, 
and mental sluggishness is rated as 30 percent disabling.  A 
60 percent disability evaluation requires evidence of 
muscular weakness, mental disturbance, and weight gain.  In 
addition, evidence of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, and depression), bradycardia (less than 
60 beats per minute), and sleepiness warrants the assignment 
of a 100 percent rating.  38 C.F.R. § 4.119, Code 7903.  

Under Diagnostic Code 7914, a 100 percent evaluation may be 
assigned for malignant neoplasm of any specified part of the 
endocrine system.  




Note: A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.

Disfiguring scars of the head, face or neck are rated 50 
percent disabling when there is complete or exceptional 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  They are rated 30 percent 
disabling, when severe, especially producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  They 
are rated 10 percent disabling when moderate and disfiguring 
and 0 percent disabling when slight.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Note: When, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

Scars, other than disfiguring head, neck, or facial scars, or 
residuals of second or third degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A 10 percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or for a 
scar that is tender and painful on objective demonstration.  
Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Diagnostic Code 5290 is the appropriate code for limitation 
of motion of the cervical spine.  Ratings of 10 percent, 20 
percent, and 30 percent are warranted for slight, moderate, 
and severe limitation of motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Diagnostic Code 5322 is for Muscle Group XXII, the muscles in 
the front of the neck, that is, the lateral, supra and 
infrahyoid group, including (1) the trapezius I (clavicular 
insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; 
(4) sternothyroid; and (5) digastric.  The functions of these 
muscles include rotary and forward movements of the head; 
respiration; and deglutition (the act of swallowing).  38 
C.F.R. § 4.73.  

For Diagnostic Codes 5322, a zero percent evaluation is 
assigned for slight disability, a 10 percent evaluation is 
assigned for moderate disability, a 20 percent evaluation is 
assigned for moderately severe disability, and a 30 percent 
evaluation is assigned for severe disability.  38 C.F.R. § 
4.73.  These diagnostic codes are essentially alike before 
and after the July 1997 revision.  


Analysis

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.  

Postoperative Thyroidectomy (For Cancer) & Traumatic Neuroma 
Residuals

The complete clinical evidence shows that the postoperative 
residuals of thyroidectomy and traumatic neuroma involve the 
absence of the thyroid gland, which requires replacement 
therapy, with few other significant manifestations.  The 
veteran underwent a total thyroidectomy for metastatic 
papillary carcinoma in the 1970's and received radioactive 
iodine (I-131) in the late 1970's.  Cold intolerance, 
diarrhea and hypothyroidism reportedly resulted from the 
surgery and treatment therefor.  There is little evidence of 
any residual problems during the 1980's.  In 1995, he 
reportedly developed a right neck mass which was confirmed 
after excision to be benign neuroma.  Fatigue as a symptom of 
hypothyroidism was indicated in 1996, with no competent 
evidence of recurrent or metastatic thyroid cancer.  Elevated 
T4 and low TSH levels were shown.  The symptoms of 
nervousness, cold intolerance and tremor appear related to 
hypothyroidism but diarrhea has been diagnosed as functional 
bowel syndrome.  In 1997, the postoperative residuals of 
thyroidectomy were symptomatic with pain, tiredness and 
inability to sleep.  FT4E was within the range of normal, but 
TSH remained a little low.  Myxedema was ruled-out.  

In April 1998, the veteran was noted to have COPD, which is 
not shown to be related to the thyroid disability.  Shortness 
of breath, insomnia and decreased energy were also noted as 
associated with the lung disease.  Around this time, a
mass in the region of the right lateral thyroid cartilage was 
detected.  In the 1998 outpatient treatment records it was 
described as firm bulk tissue, prominent thyroid cartilage 
and a hard, immobile mass.  

The March 1999 internal medicine, endocrinology, hematology 
and oncology examinations indicate that there had definitely 
been no recurrence or metastasis of the thyroid cancer.  The 
right carotid bulb was prominent without lymphadenopathy, 
thyroid tissue or bruits.  It was clarified that exertional 
dyspnea, cough, expectoration and fatigue were consistent 
with COPD and not related to thyroid function, since 
replacement therapy seemed to be adequate.  All laboratory 
values related to the thyroidectomy were normal.  There were 
no symptoms of mental sluggishness/disturbance, muscular 
weakness, weight gain, cold intolerance, cardiovascular 
involvement, bradycardia, decreased levels of circulating 
thyroid hormones, slow return of reflexes, and sleepiness 
attributable to postoperative residuals of thyroid 
cancer/nodule excision.  The mass in the region of the 
thyroid cartilage was concluded to be part of the 
cricothyroid cartilage, and not cancerous.  None of the 
pulmonary findings were traceable to the underlying papillary 
malignancy, or any postoperative residual of the 
thyroidectomy or nodular excision.  Moreover, thyroid 
function testing was normal.  A slightly elevated 
carcinoembryonic antigen was noted to be associated with 
smoking.  

Thyroid cancer is rated under Diagnostic Code 7914 only for 
six month after cessation of therapy for the cancer.  If 
there has been no recurrence or metastasis, the disability is 
rated on residuals, which applies in this case.  The current 
rating assigned for the veteran's thyroid disability is under 
Diagnostic Code 7903, for hypothyroidism.  The veteran is 
shown to have been on thyroid hormone replacement therapy 
over the years since the thyroidectomy and thyroid hormones 
were not always at normal levels.  However, on the most 
recent clinical reviews, all thyroid hormone levels have been 
within normal limits.  Additionally, there are few systemic 
manifestations of the thyroid disability.  There is no 
evidence of severe hypothyroidism under the old rating 
criteria.  There is no slowing of the pulse, sluggish 
mentality, sleepiness or reflex deficit shown to have 
resulted from the thyroidectomy.  Thus the criteria for a 
higher rating of 60 percent under the old criteria in 
Diagnostic Code 7903 are not met.  

Similarly, the current manifestations related to thyroid 
dysfunction do not show systemic muscular weakness that his 
attributable to any thyroid hormone based impairment, any 
mental disturbance or any weight gain.  While the medical 
evidence over a prolonged period indicates some weight 
fluctuations, they are not shown to be only weight gain or 
weight gain that is attributable to any thyroid hormone based 
impairment.  In fact, the veteran has been described as 
"wasted" in appearance.  Accordingly, a higher rating for 
the disability characterized by thyroid gland dysfunction is 
not in order.  

The surgical ramifications of the thyroidectomy and 
functional neuroma excisions have been rated on the basis of 
residual scarring with numbness, under Diagnostic Code 7800, 
as 10 percent disabling.  The Board finds that this is 
inadequate, based on the complete medical evidence, although 
no greater rating is warranted for the scarring itself.  It 
is not shown to be severely disfiguring or to otherwise 
warrant more than 10 percent.  

The medical evidence shows trapezius atrophy, numbness in the 
distribution of the greater auricular nerve, mild muscular 
weakness, and left neck paresthesias following the 1995 
surgery.  The latest clinical evidence shows that the neck 
scars are not deforming.  The sternocleidomastoid muscle is 
involved in both surgical sites.  There is surgical loss of 
muscle in this area measured by 3 by 4 centimeters.  
Tenderness over the anterior sternocleidomastoid muscles has 
been elicited.  Range 


of motion of the neck (rotation) is shown to be limited by 
pain to a lack of 10 degrees on the right and 5 degrees on 
the left.  Muscle atrophy has been described and the 
objective findings confirmed an arc of dysesthesia over the 
right side of the neck.  While strength was preserved, there 
was objective loss of muscle substance in the anterior and 
superior sternocleidomastoid and the veteran was shown to be 
limited in his ability to twist and turn his neck.  

As a result of the cervical spine surgery, the residuals of 
which have been service connected, there was some loss of 
mass of the superior aspect of the anterior 
sternocleidomastoid muscle, measuring about 3 by 4 
centimeters.  This would be tantamount to a muscle injury 
ratable under Diagnostic Code 5322.  The question is whether 
the severity of this muscle damage is more than slight, so as 
to qualify for a compensable disabling rating.  In other 
words, the surgical wound must have at least moderately 
disabling residuals to add to the rating.  In consideration 
of the complete clinical evidence, the Board finds that at 
least a moderate disability is shown.  There has been a 
record of consistent complaints of fatigue and uncertainly of 
movement, neck pain, and problems with twisting and turning 
the neck.  Muscle impairment due to muscle atrophy is 
clinically described.  These findings meet the description of 
a moderate disability of muscles.  See 38 C.F.R. § 4.56.  
Conversely, more than a moderate disability of the 
sternocleidomastoid musculature is not shown to be present.  
See 38 C.F.R. § 3.56.  Hence, a separate 10 percent rating is 
assignable for this muscle injury due to surgery under 
Diagnostic Code 5322.  A separate rating for limitation of 
neck motion is not warranted as such is contemplated under 
Diagnostic Code 5322.  More than slight limitation of motion 
is not shown so a higher rating under Code 5290, in the 
alternative, would not be warranted.  Nor is a separate 
rating warranted based on the neurological symptoms.  See 
38 C.F.R. § 4.55.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
is warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.


ORDER

An increased rating for postoperative thyroid cancer with a 
history of metastasis to the neck and traumatic neuroma is 
denied.  

An increased rating for scars of the neck is denied.

A separate 10 percent rating for injury to the 
sternocleidomastoid muscle is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



